UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3056 TRIDAN CORP. (Exact name of registrant as specified in charter) 51 East 42nd Street, 17th floor, New York, NY10017 (Address of principal executive offices) I. Robert Harris, c/o Kantor, Davidoff, Wolfe, Mandelker, Twomey & Gallanty, P.C. 51 East 42nd Street, New York, NY10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 239-0515 Date of fiscal year end: April 30, 2011 Date of reporting period:October 31, 2010 Item 1. Reports to Stockholders. Attached on the following pages is a copy of the registrant’s semi-annual report as of October 31, 2010 transmitted to stockholders. TRIDAN CORP. P.O. Box 634, New City, N.Y. 10956 (212) 239-0515 SEMI-ANNUAL REPORT December 21, 2010 Dear Shareholder: This semi-annual report of Tridan Corp. covers the six-month period from May 1, 2010 to October 31, 2010.As part of this report, we enclose the unaudited financial report for that six-month period and for the corresponding period in 2009. A schedule of the company’s portfolio holdings at October 31, 2010, consisting entirely of municipal obligations, is included in the financial report.The company invests exclusively in non-voting securities.The company files its complete schedule of portfolio holdings with the Securities and Exchange Commission for the first and third quarters of each fiscal year on Form N-Q.The company’s Forms N-Q are available on the Commission’s website at http://www.sec.gov.They may be reviewed and copied at the Commission’s Public Reference Room in Washington D.C., and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. The net asset value per share at October 31, 2010 was $12.43, compared with $12.13 atOctober 31, 2009.Net investment income per share was $.16 for the six-month period ended October 31, 2010, compared with $.18 for the six-month period ended October 31, 2009. At the company’s last annual meeting on July 13, 2010, the reappointment of Weiser LLP as the company’s auditors for the fiscal year ending April 30, 2011 was ratified by the shareholders as follows: Shares Voted For Shares Voted Against None Shares Abstaining 13 Tridan Corp. December 21, 2010 Page – 2 – Also at the last annual meeting, the incumbent directors, all of whom are named below, were all reelected to serve as directors until the next annual meeting of shareholders, or until their successors are elected and have qualified. Shares Voted For Shares Withheld Mark Goodman None Peter Goodman “ “ Paul Kramer “ “ Jay S. Negin “ “ Warren F. Pelton “ “ Russell J. Stoever “ “ During the six-month period ended October 31, 2010, no director or officer received any compensation from the company except for fees of $6,000 paid to each director, plus an additional $2,500 to Paul Kramer as chairman of the audit committee.All executive officers of the company as a group (two persons) received compensation (comprised solely of said directors’ fees) aggregating $12,000 during said period (which excludes professional fees paid to the law firm of which I. Robert Harris, secretary of the company, is a member). At its meeting on June 15, 2010, the Board of Directors unanimously approved the renewal of the company’s investment advisory agreement with J.P. Morgan Investment Management Inc. for the period July 1, 2010 to June 30, 2011.The board considered a variety of material factors and conclusions with respect thereto that formed the basis for the board’s approval, as discussed below. Throughout the year, the directors received and analyzed a substantial quantity of comprehensive information and written materials, including ongoing analysis of Tridan's existing portfolio and Morgan's recommendations in light of its forecasts for the economy, employment trends, business conditions, federal rate moves, interest trends including comparisons between tax-exempt and taxable bonds, appropriate maturities, quality, yields, diversification, etc.The directors subject Morgan's portfolio management to scrutiny at each board meeting, including examination of transactions completed since the prior meeting and an overview of the entire portfolio.Written materials received by the directors before and during each meeting include reports, statistics, charts, graphs, performance records, comparisons with other funds and the like.Morgan is constantly questioned at great length regarding its views, its recommendations and its performance. In addition to the foregoing, as requested by Tridan’s corporate counsel pursuant to Section 15(c) of the Investment Company Act of 1940, Morgan submitted its audited financial statements and detailed information regarding Morgan's business, personnel and operations, advisory services, compensation matters, portfolio strategy, investment performance, sources of information, fee comparisons, compliance programs, and other matters of significance to the relationship between Tridan and its investment adviser, all of which material was furnished to each director.The directors reviewed all of this material and discussed the same at length, as well as their own views on Morgan’s previous performance and relationship with Tridan, with particular attention to the following areas: Tridan Corp. December 21, 2010 Page – 3 – Investment Performance At each meeting, the directors receive, review and discuss with Morgan’s representatives various data showing Tridan’s portfolio characteristics, including market value, average duration, credit quality, coupon, estimated annual income and yield statistics, and breakdown information regarding duration, credit, and investment sectors.Morgan’s quarterly presentation also includes the portfolio performance over three months, year to date, one year, three years, five years and ten years, compared with the Lipper NY Intermediate Muni Debt Funds, JPMorgan NY Tax Free Bond Fund, Sanford Bernstein NY Muni Fund, and Lehman 1-17 Year NY Muni Bond Index.Based on their review, the directors all agreed that Tridan’s relative investment performance has been satisfactory. Nature, Extent and Quality of Service The board’s analysis of the nature, extent and quality of Morgan’s services to Tridan was based on knowledge gained over time from discussions with management and at the board’s regular meetings.In addition, the directors reviewed materials contained in Morgan’s response to Tridan’s 15(c) Questionnaire pursuant to the Investment Company Act of 1940, and its Form ADV under the Investment Advisers Act of 1940 concerning, among much other information, the qualifications, education and experience of Morgan’s personnel involved in rendering those services.As Tridan’s investment adviser, Morgan manages the investment of the Company’s assets, including purchases and sales of securities, and arranges for the periodic transfer of cash required to pay expenses and make distributions to shareholders.Morgan also provides clerical and bookkeeping services, and prepares and issues periodic reports and statements.Its affiliate maintains custody of Tridan’s securities and provides access thereto upon request.The board considered its adviser’s performance of these administrative and support services, including monitoring adherence to the company’s investment policies, guidelines and restrictions, Morgan’s responsiveness to requests by Tridan’s counsel for periodic information, reports and certifications required for compliance with securities laws and regulations, and maintaining and monitoring their respective compliance programs in light of today’s extensive regulatory requirements.The board concluded that the nature, extent and quality of the services provided by Morgan to the company have been and continue to be appropriate and beneficial. Tridan Corp. December 21, 2010 Page – 4 – Fees Under its Investment Advisory Agreement with Morgan, Tridan pays an annual fee, computed and payable quarterly, equal to 0.28% (28 basis points) of its net assets under management.The agreement requires Morgan to bear all expenses incurred by it in connection with its activities under the agreement, without any reimbursement from the company.In addition, the annual charge made to Tridan for maintaining custody of the company’s securities, and for custodial-related services rendered by Morgan and its affiliates, is 0.02% (2 basis points) of the assets held in the custody account.In light of the nature, extent and quality of the services received by Tridan from Morgan and its affiliated companies, and comparing the management fees charged by Morgan to other fixed-income investment companies managed by it, all of which are many times larger than Tridan, the Board considers Morgan’s management fee to Tridan to be reasonable. After full consideration of the above factors, the board concluded unanimously that renewal of the investment advisory agreement with J.P. Morgan Investment Management Inc. was in the best interest of Tridan and its shareholders. Sincerely, TRIDAN CORP. /s/ Peter Goodman Peter Goodman, President Tridan Corp. Financial Statements October 31, 2010 and 2009 Tridan Corp. Contents October 31, 2010 and 2009 Page(s) Accountant’s report 1 Financial Statements Statements of Assets and Liabilities October 31, 2010 and 2009 2 Schedules of Investments in Municipal Obligations October 31, 2010 and 2009 3-7 Statements of Operations Six Months Ended October 31, 2010 and 2009 8 Statements of Changes in Net Assets Six Months Ended October 31, 2010 and Year Ended April 30, 2010 9 Notes to Financial Statements 10-16 Table of Contents 48 S. Franklin Turnpike, Suite 104 Ramsey, New Jersey 07446 Tel: (201) 236-0100Fax: (201) 236-000 To the Shareholders and Board of Directors Tridan Corp. We have compiled the accompanying statements of assets and liabilities, and schedules of investments in municipal obligations of Tridan Corp. as of October 31, 2010 and 2009, the related statements of operations for the six months then ended and changes in net assets for the six months ended October 31, 2010, and financial highlights (Note 7 to the financial statements) for each period in the six months ended October 31, 2006 through 2010, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. A compilation is limited to presenting in the form of financial statements information that is the representation of management.We have not audited or reviewed the aforementioned financial statements and financial highlights and, accordingly, do not express an opinion or any other form of assurance on them. The statement of changes in net assets for the year ended April 30, 2010 was derived from financial statements that were audited by another accounting firm.Their report, dated June 15, 2010, expressed an unqualified opinion thereon, but they have not performed any auditing procedures since that date. We are not independent with respect to Tridan Corp. /s/ Scialo Reimann and Associates, CPA, P.C. Ramsey, New Jersey December 7, 2010 Certified Public Accountants and Consultants www.sr-cpa.com Table of Contents Tridan Corp. Statements of Assets and Liabilities October 31, 2010 and 2009 Assets Investments in municipal obligations, at fair value (original cost - $36,652,610 and $34,827,321, respectively) (amortized cost - $35,349,889 and $33,791,562, respectively) $ $ Cash and cash equivalents Prepaid expenses and other current assets Accrued interest receivable Total assets Liabilities Accrued liabilities Accrued investment advisory fees Accrued fees - affiliate Accrued other Common stock redemption payable Total liabilities Net assets $ $ Analysis of net assets Common stock, at $.02 par value, 6,000,000 shares authorized $ $ Paid-in capital Treasury stock ) ) Distributable earnings: Over distributed net investment income ) ) Undistributed capital (losses) ) ) Unrealized appreciation of investments, net Net assets [equivalent to $12.43 and $12.13 per share, respectively, based on 3,103,659.3090 shares and 3,104,407.8580 shares of common stock outstanding, respectively (Note 5)] $ $ The accompanying notes are an integral part of these financial statements. 2 Table of Contents Tridan Corp. Schedules of Investments in Municipal Obligations Six Months Ended October 31, 2010 and 2009 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured Ardsley New York Union Free School District Unlimited Tax 5.00% due June 15, 2014 $ Ardsley New York Union Free School District Unlimited Tax 4.00% due June 15, 2016 Bethlehem NY Central School District Ref Unlimited Tax 5.0% due November 1, 2015 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2017 Village of Briarcliff Manor New York Pub Impt Unlimited Tax 5.0% due September 1, 2015 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2014 Cattaraugus County NY Public Impt Ref Unlimited Tax (Par Call June 1, 2013 @100) 5.0% due June 1, 2015 Clarkstown Central School District NY Unlimited Tax (Par Call April 15, 2014 @100) 5.25% due April 15, 2015 City of New York NY Public Impts Unlimited Tax (Par Call August 1, 2014 @100) 5.0% due August 1, 2017 City of New York Transitional Fin Bldg Aid Rev Fiscal 2007 5.00% due July 15, 2016 Monroe County NY Ref Pub Impts Unlimited Tax 6.0% due March 1, 2012 N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2018 $ 3 Table of Contents Tridan Corp. Schedules of Investments in Municipal Obligations Six Months Ended October 31, 2010 and 2009 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured (continued) N.Y.S. Dormitory Authority Revs Non St Supported Debt Sch Dist Fing Prog (Par Call October 1, 2017 @100) 5.0% due October 1, 2019 N.Y.S. Dormitory Authority Revs Non St Supported Debt Insd Sien College (Par Call July 1, 2016 @100) 5.0% due July 1, 2020 N.Y.S. Dormitory Authority Revs Non St Supported Debt St Johns Univ - Insd 5.25% due July 1, 2021 N.Y.S. Dormitory Authority Revs City University Sys Ref Cons 5th Gen 5.5% due July 1, 2019 N.Y.S. Dormitory Authority Revs Supported Debt Mental Health Svcs Facs Impt (Par Call February 15, 2015 @100) 5.0% due February 15, 2021 N.Y.S. Dormitory Authority Revs 5.5% due May 15, 2018 New York Environmental Facilities Corp State Pers Income Tax Rev 5.25% due December 15, 2012 N.Y.S. Local Govt Assistance Corp Ref: 5.5% due April 1, 2017 5.5% due April 1, 2017 - - - N.Y.S. Thruway Authority Second Gen Hwy &Brdg Trust Fund 5.25% due April 1, 2013 Niagara Falls Bridge Commission NY Toll Rev Highway Impts 5.25% due October 1, 2015 Pleasantville New York Public Impt Unlimited Tax 5.0% due January 1, 2016 Commonwealth of Puerto Rico Electric Power Auth Rev 5.5% due July 1, 2017 4 Table of Contents Tridan Corp. Schedules of Investments in Municipal Obligations Six Months Ended October 31, 2010 and 2009 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Insured (continued) Commonwealth of Puerto Rico Highway Transportation Auth Rev Ref 6.25% due July 1, 2016 $ Puerto Rico Commonwealth Highway and Transportation Auth Transn Rev 5.5% due July 1, 2015 Sachem Central School District NY Holbrook Ref Unlimited Tax 5.25% due October 15, 2019 Sales Tax Receivable Corp NY Public Impt. (Par Call October 15, 2014 @100) 5.0% due October 15, 2017 Triborough Bridge & Tunnel Authority NY General Purpose Revs 5.5% due November 15, 2019 Unadilla Valley New York Central School District Ref Unlimited Tax 4.00% due June 15, 2014 - - - Revenue Backed City of New York NY Municipal Water Fin Auth Wtr. & Sewer Rev Fiscal 2009 (Par Call June 15, 2018 @100) 5.625% due June 15, 2024 City of New York Transitional Finance Auth Rev Sub Future Tax Secured (Par Call November 1, 2019 @100): 5.00% due November 1, 2020 - - - 5.00% due November 1, 2021 N.Y.S. Dormitory Authority Revs Ref (Mandatory Put May 15, 2012 @100) 5.25% due November 15, 2023 N.Y.S. Urban Development Corp Rev Ref Svc Contract 5.00% due January 1, 2017 - - - 5 Table of Contents Tridan Corp. Schedules of Investments in Municipal Obligations Six Months Ended October 31, 2010 and 2009 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Revenue Backed (continued) Nassau County Gen Impt Unltd Tax (Par Call October 1, 2020 @100) 4.00% due October 1, 2022 - - - New York Environmental Facilities Corp Pollution Control Rev St Water NYC 02 (Par Call June 15, 2016 @100) 5.00% due June 15, 2018 N. Y.S. Thruway Authority St Pers Income Tax Rev Transn 5.25% due March 15, 2019 Pre-refunded Long Island Power Auth NY Elec Sys Rev 5.50% due December 1, 2013 - - - Triborough Bridge & Tunnel Authority NY General Purpose Revs (Escrowed to Maturity) 5.5% due January 1, 2017 Triborough Bridge & Tunnel Authority NY Revs General Purpose Ref (Escrowed to Maturity) 6.0% due January 1, 2012 General Obligations Massapequa New York Union Free School District Unlimited Tax 4.00% due June 15, 2013 Oyster Bay New York Pub Impt Unlimited Tax 5.0% due February 15, 2015 Plainview Old Bethpage New York Central School District Ref Unlimited Tax 5.00% due December 15, 2020 Appropriation N.Y.S. Dormitory Authority Rev Cons City Univ Genl Sys 2nd Ser 5.75% due July 1, 2013 6 Table of Contents Tridan Corp. Schedules of Investments in Municipal Obligations Six Months Ended October 31, 2010 and 2009 Principal Amount Amortized Cost Fair Value Principal Amount Amortized Cost Fair Value Short-term Monroe County N.Y. Pub Imp Unlimited Tax (Callable June 1, 2008 @101) 6.0% due June 1, 2010 $
